t c memo united_states tax_court estate of ruth j casey deceased first interstate bank of nevada special administrator petitioner v commissioner of internal revenue respondent docket no filed date casey w vlautin for petitioner paul l dixon for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioner’s federal estate_tax the parties have agreed to the fair_market_value of certain property included in the estate before the application of any discount but they disagree about the amount of any such discount findings of fact1 ruth j casey decedent was domiciled in california at the time of her death date decedent was employed as a nurse by george whittell whittell whittell died in leaving among other things a residence along with the acres of land on which it was situated residence in trust for his wife for her life and then to decedent for her life with a remainder to various charities whittell funded a_trust maintenance trust with dollar_figure million to maintain residence whittell also created a_trust for the support of decedent during her life support_trust whittell’s wife died in and decedent occupied residence from that time forward by the mid-1980's maintenance trust was approaching depletion and contained less than dollar_figure an amount which was anticipated to be insufficient to maintain residence for decedent’s remaining life expectancy the residence was appraised at market values of dollar_figure and dollar_figure during and respectively a disagreement concerning the maintenance of residence arose between decedent and the charitable remaindermen the remaindermen asserted that it was decedent’s obligation to maintain residence and pay the taxes in the event the maintenance trust was insufficient decedent asserted that if the maintenance trust wa sec_1 the parties’ stipulation of facts and exhibits is incorporated by this reference insufficient she would seek partition of her interest from that of the charitable remaindermen the dispute was settled during date and the parties agreed to the following the support_trust would be terminated with its assets divided percent for decedent and percent for the charitable remaindermen and the assets remaining in the maintenance trust including residence its furnishings and cash would be distributed to a liquidating_trust liquidating_trust the liquidating_trust was chosen in order to provide centralized_management and to assist in representing the multiplicity of interests in selling the property the liquidating_trust was to terminate by approximately date the liquidating_trust continued beyond its prescribed termination_date due to controversy over the trustee’s fees decedent had a 50-percent interest in the liquidating_trust and seven charitable organizations had varying percentage shares in the remaining percent the liquidating_trust instrument provided that except for transfers by will or by the laws of intestate_succession no trust_beneficiary could assign or transfer an interest to any party other than to another beneficiary the express purposes of the liquidating_trust were to hold the property residence and related assets from the maintenance trust to liquidate the property in an efficient manner to manage and maintain the property in an efficient manner during the process of liquidation and to effect eventual distribution of the proceeds of the property to the beneficiaries during the liquidating_trust instrument was amended to permit decedent to transfer her interest to her living_trust for estate_planning purposes and in all other respects the restrictions on alienation of an interest in the liquidating_trust remained in force the liquidating_trust instrument could be amended only by the consent of at least percent of the beneficiaries the trustee of the liquidating_trust had the power to sell residence without the consent of the beneficiaries and accordingly decedent’s living_trust had no direct control_over the terms or conditions of the sale after residence was placed in the liquidating_trust the trustee began receiving offers which during ranged from dollar_figure to dollar_figure with the majority of them placing near dollar_figure million the offers were generally contingent on soil and geologic testing and in some cases approval to subdivide the trustee after deciding that the offers received up to that point were unacceptable began looking for a wealthy purchaser in order to exploit residence’s unique character and to maximize its selling_price to avoid possible contingencies the trustee at the expense of the liquidating_trust caused soil and earthquake tests to be conducted during and an auction of the liquidating_trust personalty which attracted big_number people was conducted during date gross_proceeds of the auction were about dollar_figure which resulted in a dollar_figure cash distribution to decedent’s living_trust during date all testing of the realty had been completed during the spring of thereafter the trustee set a dollar_figure million asking price for residence decedent throughout the entire time and until the date of her death on date resided in residence the trustee received a dollar_figure cash offer on date from a former apple computer executive which was accepted on date the sale closed on date decedent’s living_trust received a dollar_figure distribution during date after the real_estate closing a dispute arose over the fee of the trustee of the liquidating_trust during date decedent’s living_trust received a dollar_figure distribution from the liquidating_trust after the settlement of the litigation concerning the trustee’s fee an additional dollar_figure was received by decedent’s living_trust the parties agree that the liquidating trust’s net value without any discount at the time of decedent’s death was dollar_figure the original estate_tax_return filed date reported a dollar_figure value for decedent’s interest in the liquidating_trust including a 15-percent discount following respondent’s issuance of the notice_of_deficiency petitioner filed a refund claim using a 25-percent discount for marketability petitioner at trial and on brief seeks a percent discount and respondent on brief seeks a 5-percent discount opinion this case presents the recurrent issue of estate_tax asset valuation the parties have agreed to the undiscounted value of the asset at the time of decedent’s death the unresolved controversy concerns the percentage discount that should be applied petitioner argues that this case involves a fractional interest to which control and marketability discounts should be applied conversely respondent argues that in a case where the property is being liquidated no control or marketability discount should be applied respondent however would adjust the agreed value for the time_value_of_money or the time it takes to liquidate the property converting the parties’ arguments to numerical equivalents petitioner and respondent would apply discounts of percent and percent respectively property is generally included in the gross_estate at its fair_market_value on the date of a decedent's death sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable unless otherwise indicated section references are to the internal_revenue_code in effect on the date of decedent’s death rule references are to this court’s rules_of_practice and procedure knowledge of relevant facts 411_us_546 92_tc_312 63_tc_485 sec_20_2031-1 estate_tax regs all relevant facts and elements of value as of the applicable_valuation_date shall be considered in every case 323_us_119 84_tc_285 sec_20_2031-1 estate_tax regs valuation is an inexact process 74_tc_441 and we may accept or reject in full or in part experts’ opinions proffered by the parties 304_us_282 102_tc_149 petitioner bears the burden of proving that respondent’s determination is in error rule a 290_us_111 88_tc_38 petitioner’s expert compares the liquidating_trust to situations where partners or shareholders have a fractional interest in an entity which in turn holds real_estate he then postulates that the value of the fractional interest is derived from the value of the underlying assets and or potential earnings finally he explains that less-than-controlling equity interests_in_real_property may not be worth a pro_rata portion of a percent controlling_interest in the underlying net asset value petitioner’s expert further explained that discounts are used to reflect a lack of control and or marketability a lack of control is the inability to change corporate or business attributes dividends capital etc a lack of marketability is a reduced liquidity because of no ready market for part of a closely held entity the expert then concluded that decedent’s interest in the property because it was held in the liquidating_trust had the same attributes as an interest in a corporation or partnership and should be subject_to the same discounts following that conclusion and valuing the liquidating_trust interest as though it were a commercial or investment activity petitioner’s expert reached a 30-percent discount for lack of control and a 30-percent discount for lack of marketability after considering the sequential effect of the two discounts at about percent petitioner’s expert opined that percent was the appropriate combined discount for the lack of marketability and control respondent’s expert considered language contained in the liquidating_trust that limited its purpose to the efficient liquidation of the trust property and the general prohibition from engaging in a trade_or_business although respondent’s expert generally agreed with petitioner’s expert’s methodology respondent’s expert deemed petitioner’s approach irrelevant because the purpose of the trust was to liquidate assets and it was not a going concern instead respondent’s expert opined that a willing buyer would be concerned with the question of liquidity because of the time required to liquidate residence accordingly respondent’s expert concluded that the agreed fair_market_value should simply be adjusted or discounted for the time_value_of_money ie the delay in realizing the liquidation value of the assets respondent’s expert used the date short-term treasury rate of percent and added a 2-percent premium to account for the lapse of time arriving at a 10-percent discount rate respondent’s expert noted that the long-term home mortgage rate was a comparable percent during the same time period based on comparable properties respondent’s expert calculated a month mean and 10-month median of time on the market using this information respondent’s expert arrived at a range of to percent for the discount and a value range of dollar_figure to dollar_figure petitioner citing 680_f2d_1248 9th cir argues that a control discount applies because the liquidating_trust is no different from a business_entity holding property and because decedent lacked control_over the property because she owned less than a majority interest respondent agrees that the discount principles of propstra v united_states supra would apply in a case where the property in question was used in a business respondent also agrees that decedent did not have control_over the asset however respondent emphasizes that the property was in a liquidating_trust and not held for investment or as an operating asset in a business setting and accordingly the typical reasons for applying a control discount do not exist in this case respondent also emphasizes that the trust document prohibited any business operation and its sole purpose was to liquidate the trust assets see estate of mcmullen v commissioner tcmemo_1988_500 petitioner relies heavily on propstra v united_states supra in which a husband and wife owned several parcels of realty as community_property in that case the government argued that the taxpayer was required to show that the deceased spouse’s community_property interest would likely be sold apart from the other undivided_interest the court_of_appeals for the ninth circuit held that unity of ownership principles did not apply to property valuations for estate_tax purposes propstra v united_states supra pincite respondent argues that this case is factually outside the court of appeals’ holding in propstra because decedent had given her interest and all other beneficiaries had given theirs to the liquidating trustee for the express purpose of selling the property we agree the beneficiaries by relinquishing their interests in the property and giving the trustee control and authority to sell including the authority to decide the selling_price transformed their undivided interests into a unity of ownership in the trustee that is not to say that a discount should not be applied for some other reason but it does preclude a control discount the liquidating_trust was not a business_entity and it should not be treated as a going concern the stated purpose of the trust was to liquidate or sell the realty so that a willing buyer would not be concerned about control income organization of the enterprise etc instead the buyer would be purchasing the right to receive liquidation proceeds upon the property’s sale as a practical matter the beneficiaries by collectively releasing their individual interests to the trustee have obviated most of the traditional concerns underlying the application of a control discount a potential buyer of a partial interest would look to the underlying value of the assets being liquidated accordingly we hold that no control discount should be applied to this situation the marketability discount relates to the question of liquidity petitioner and respondent have addressed the liquidity question in different ways petitioner following the same approach as used for the control-discount question treat sec_3 the parties did not argue that there was any limitation on the sale or transfer of liquidation proceeds the parties agreed that an interest in the liquidating_trust could be transferred with approval of at least percent of the beneficiaries the trust as a business_entity and uses real_estate business examples ostensibly comparable entities to arrive at a percent discount respondent on the other hand depicts the question of liquidity as a time_value_of_money concept rather than a marketability discount issue using time-value concepts respondent arrives at a 5-percent discount to account for the delay in realization of the liquidated value we do not find it necessary to resolve the debate about which labels should be used we simply hold that a willing buyer would expect a discount for delay in the realization of the liquidated value in that regard petitioner’s approach to discounting is in part due to the fact that decedent had a fractional interest as explained above because all of the fractional-interest holders gave up their right to control the liquidation of the property the resulting effect is to enable the trustee to liquidate without conditions or hindrances from beneficial_interest holders those circumstances would have the effect of reducing any marketability discount considering both approaches we find that the agreed value of decedent’s interest in the trust should be reduced by percent to arrive at the fair_market_value for purposes of determining decedent’s gross_estate and petitioner’s estate_tax liability to reflect the foregoing decision will be entered under rule
